

115 S1108 IS: Honoring Hometown Heroes Act
U.S. Senate
2017-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1108IN THE SENATE OF THE UNITED STATESMay 11, 2017Mr. Tester (for himself, Mr. Boozman, Mr. Blumenthal, Mr. Moran, Mr. Udall, Mr. Carper, and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 4, United States Code, to provide for the flying of the flag at half-staff in the
			 event of the death of a first responder in the line of duty.
	
 1.Short titleThis Act may be cited as the Honoring Hometown Heroes Act. 2.Permitting the flag to be flown at half-staff in the event of the death of a first responder serving in the line of duty (a)AmendmentThe sixth sentence of section 7(m) of title 4, United States Code, is amended—
 (1)by striking or after possession of the United States and inserting a comma; (2)by inserting or the death of a first responder working in any State, territory, or possession who dies while serving in the line of duty, after while serving on active duty,;
 (3)by striking and after former officials of the District of Columbia and inserting a comma; and (4)by inserting before the period the following: , and first responders working in the District of Columbia.
 (b)First responder definedSection 7(m) of title 4, United States Code, is amended— (1)in paragraph (2), by striking , United States Code; and and inserting a semicolon;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (4)the term first responder means a public safety officer as defined in section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b)..
 (c)Effective dateThe amendments made by this Act shall apply with respect to deaths of first responders occurring on or after the date of enactment of this Act.